As we read the record it fails to show that claimant was dependent of the deceased within the purview of applicable statutes and the law as enunciated by this Court in the case of Panama City Stevedoring Co., Inc., v. Padgett, 149 Fla. 687,  6 So.2d 822, and Stone  Stone, et al., v. Scott, et al.,151 Fla. 21, 9 So.2d 168. Cross, et ux, v. Sumter Co. et al., 152 Fla. 864, 13 So.2d 219.
For the reason stated, the judgment should be reversed.
So ordered.
TERRELL, BROWN, THOMAS and SEBRING, JJ., concur.
CHAPMAN and ADAMS, JJ., dissent.